IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kevin Knight                                 :
                                             :
              v.                             :
                                             :
City of Philadelphia,                        :    No. 74 C.D. 2020
                   Appellant                 :    Submitted: January 15, 2021


BEFORE:       HONORABLE P. KEVIN BROBSON, President Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                           FILED: March 23, 2021


              The City of Philadelphia (City) appeals from the January 16, 2020 order
(Trial Court Order) of the Court of Common Pleas of Philadelphia County (trial
court) reversing the decision of the City’s Bureau of Administrative Adjudication
(Bureau) that denied Kevin Knight’s (Knight) request for a hearing to challenge
outstanding parking tickets. Upon review, we vacate the Trial Court Order.
              Between 1994 and 2010, the City issued 29 separate parking violations
(collectively, the parking tickets)1 to multiple vehicles registered to Knight. See


       1
          The parking tickets were ticket numbers 396222424, 395717606, 415733518,
443805460, 520986787, 516928116, 446367013, 452106552, 147806816, 147028556,
146818976, 145305521, 145031165, 145162986, 145379253, 141453712, 143784432,
143602174, 141928242, 140611483, 328191598, 318001658, 401851787, 392607461,
389405523, 382917920, 388923013, 388914715, and 547601062. See Bureau Determination
dated June 13, 2019 (Bureau Determination), Reproduced Record (R.R.) at 97a; see also R.R. at
14a-96a.
Bureau Determination dated June 13, 2019 (Bureau Determination), Reproduced
Record (R.R.) at 97a. Further, from 1994 through 2019, the City issued Knight 76
default and collection notices pertaining to the parking tickets. See R.R. at 14a-96a.
At no point over the years did Knight either dispute the parking tickets or pay the
monies owed. See id. Knight’s accumulated fines and penalties related to the
parking tickets total over $2,200.00.2 See R.R. at 14a-96a & 108a.
               On June 13, 2019, Knight requested from the Bureau a hearing to
contest the parking tickets. See Bureau Determination, R.R. at 97a. The Bureau
denied Knight’s request for a hearing because the one-year statutory appeal period
to contest the parking tickets had expired. See id. Knight appealed the Bureau
Determination to the trial court, which conducted a hearing on the matter on January
16, 2020. See January 16, 2020 Trial Court Hearing Transcript (Hearing Transcript),
R.R. at 106a-12a. Following the hearing, the trial court entered the Trial Court
Order, which reversed the Bureau Determination and summarily dismissed all of the
parking tickets issued more than 10 years before the date of the Trial Court Order.
See Trial Court Order, City’s Br. Exhibit B; see also Hearing Transcript at 5, R.R.
at 110a. The City appealed to this Court.3
               The City raises three distinct arguments on appeal. First, the City
argues that the trial court erred by dismissing all the parking tickets that were more

       2
         The City’s brief alleges Knight owes the City a combined total of $2,212.00 in unpaid
fines and penalties stemming from the parking tickets. See City’s Br. at 3. At the January 2020
hearing of the matter before the trial court, the City argued the total owed was $2,271.00. See
January 16, 2020 Trial Court Hearing Transcript (Hearing Transcript) at 3, R.R. at 108a.
       3
         Where, as here, a trial court does not take additional evidence, this Court’s scope of
review “is limited to determining whether constitutional rights were violated, whether an error of
law was committed, whether the procedure before the local agency was contrary to statute, and
whether necessary findings of fact are supported by substantial evidence.” Kovler v. Bureau of
Admin. Adjudication, 6 A.3d 1060, 1062 n.1 (Pa. Cmwlth. 2010) (citing 2 Pa.C.S. § 754(b)).

                                                2
than 10 years old from the date of the Trial Court Order because Knight is a “chronic
parking violator.” See City’s Br. at 2 & 6-8. Next, the City argues that the trial court
erred by adjudicating the merits of Knight’s parking tickets appeal in violation of
Section 754(b) of the Local Agency Law, 2 Pa.C.S. § 754(b). See City’s Br. at 2 &
8-10. Third, the City claims that the trial court lacked jurisdiction to hear Knight’s
appeal because Knight failed to exhaust the administrative remedies available to him
regarding the parking tickets. See City’s Br. at 2 & 11-16. We address the City’s
third claim first, as it is dispositive.
              As this Court has explained, “[i]t is well-settled that a party challenging
administrative decision-making that has not exhausted its administrative remedies is
precluded from obtaining judicial review.” See Redmond v. Bureau of Admin.
Adjudication (Pa. Cmwlth., No. 306 C.D. 2018, filed Sept. 11, 2018),4 slip op. at 3
(internal quotation marks and brackets omitted). This Court has explained that

              [t]he doctrine of exhaustion prohibits prospective parties
              to administrative agency actions from bypassing that
              process and challenging the administrative action directly
              in the courts. The reasons for requiring exhaustion are that
              it is more efficient to allow an agency to proceed
              uninterrupted until its conclusion so that it can find facts,
              apply its expertise and exercise its discretion. The
              doctrine also allows agencies the opportunity to correct
              their own mistakes.

Gardner v. Dep’t of Env’t. Res., 658 A.2d 440, 445 (Pa. Cmwlth. 1995) (internal
citations omitted).


       4
          Pursuant to Commonwealth Court Internal Operating Procedure 414(a), 210 Pa. Code
§ 69.414(a), unreported panel decisions of this Court issued after January 15, 2008, may be cited
for their persuasive value.

                                               3
                The contestation of parking violations in the City follows a two-step
administrative process administered by the Bureau. See Philadelphia, Pa., Traffic
Code (Traffic Code) §§ 12-2807 – 12-2808 (2016). As the first step, a Parking
Hearing Examiner adjudicates the parking violation appeal. See Traffic Code § 12-
2807(1) (“Each adjudication of a parking violation pursuant to this Chapter shall be
conducted by a Parking Hearing Examiner.”).5 An appeal to the Parking Appeals
Panel by an individual aggrieved by an adverse Parking Hearing Examiner
determination is the second step in the parking violation appeals administrative
process. See Traffic Code § 2808(2).6 “Only after the Parking Appeals Panel issues
its decision can an aggrieved individual file an appeal with the trial court.”
Redmond, slip op. at 5.
                This Court discussed the failure to exhaust administrative remedies
regarding parking tickets in the City in Redmond, where a motorist failed to avail
herself of the administrative remedy set forth in the Traffic Code for challenging


       5
          Failure to appeal a parking violation results in the entry of a default order sustaining the
charges of the parking violation, which may be vacated by a Parking Hearing Examiner within one
year of entry upon written application setting forth (i) a sufficient defense to the parking violation,
and (ii) excusable neglect as to the respondent’s failure to timely submit testimony and evidence
or attend the hearing. See Traffic Code §§ 12-2807(3) & (4).
       6
           Traffic Code Section 12-2808(2) provides:

                An appeal from a determination of any Parking Hearing Examiner
                after adjudication of a plea denying liability, or from a determination
                denying a motion to reopen any matter, shall be submitted to a
                Parking Appeals Panel which shall have power to review the facts
                and the law, and shall have power to affirm the determination or to
                reverse or modify any determination appealed from for error of fact
                or law, or to remand for additional proceedings, or, in appropriate
                cases, to hear the matter de novo.

Traffic Code § 12-2808(2).

                                                  4
parking violations. See Redmond, slip op. at 5. She never appealed the violations
to a Parking Hearing Examiner in the first instance. See id. When a Parking Hearing
Examiner denied her later request for a hearing, the motorist then failed to appeal
that adverse determination to the Parking Appeals Panel, and instead appealed
directly to the trial court. See id. On these facts, this Court determined that “[the
motorist’s] failure to exhaust her administrative remedies precluded the trial court
from assuming jurisdiction over her appeal.” Id. Accordingly, this Court ruled that
neither the trial court nor this Court had jurisdiction over the motorist’s parking
violation appeal. See id. at 6.
               On the issue of the trial court’s jurisdiction over Knight’s appeal, the
instant matter presents facts nearly indistinguishable from those presented in
Redmond. As in Redmond, Knight had an administrative remedy by which he could
have challenged the parking tickets – an appeal to a Parking Hearing Examiner – but
of which he never availed himself. Thereafter, when the Bureau, through a Parking
Hearing Examiner, denied Knight’s later request for a hearing on the parking tickets,
Knight did not appeal that adverse decision to the Parking Appeals Panel, but instead
appealed directly to the trial court. As a result of Knight’s failure to exhaust the
appropriate administrative remedies, the trial court lacked jurisdiction to review the
matter and erred by addressing Knight’s appeal. Redmond.
               For the foregoing reasons,7 we vacate the Trial Court Order.


                                              __________________________________
                                              CHRISTINE FIZZANO CANNON, Judge


       7
         Because we find the trial court lacked jurisdiction to review this matter and reverse based
on Knight’s failure to exhaust the appropriate administrative remedies, we need not discuss the
City’s remaining issues on appeal.
                                                 5
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kevin Knight                         :
                                     :
            v.                       :
                                     :
City of Philadelphia,                :   No. 74 C.D. 2020
                   Appellant         :



                                 ORDER


            AND NOW, this 23rd day of March, 2021, the January 16, 2020 order
of the Court of Common Pleas of Philadelphia County is VACATED.



                                   __________________________________
                                   CHRISTINE FIZZANO CANNON, Judge